Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the response filed March 8, 2022, with respect to the rejection of claims 5, 8, 10, and 12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) of claims 5, 8, 10, and 12 has been withdrawn. 
Applicant’s amendment to claim 3 has overcome the 35 U.S.C. 112(b) rejection of claims 3, 4, and 7 set forth in the previous office action.

Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claims 1, 9, and 13, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that in a case in which the autofocus is not being executed, perform the zoom tracking control based on a current position of the focus lens, and in a case in which the autofocus is being executed, perform the zoom tracking control based on a position of the focus lens before execution of the autofocus.  The closest prior art (Tomita, Japanese Publ. No. 2012-255910 A) fails to specifically disclose performing zoom tracking control based on a position of the focus lens before execution of the autofocus.
As for claims 6 and 11, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that in a case in which a change of the acquired focal length is detected and the autofocus is being executed, when a search direction of the autofocus is opposite to a driving direction of the focus lens associated with the zoom tracking control, interrupt the autofocus and perform the zoom tracking control based on a position of the focus lens before 
With regard to claims 5 and 10, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that in a case in which a change of the acquired focal length is detected, vary a criterion in the zoom tracking control depending on whether or not autofocus is being executed, and in a case in which a change of the acquired focal length is detected and the autofocus is being executed, when a peak value of an evaluation value of the autofocus has been detected, interrupt the autofocus and perform the zoom tracking control based on a position of the focus lens at which the evaluation value is the peak value, and when the peak value of the evaluation value has not been detected, perform control to continue the autofocus.
Regarding claims 8 and 12, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that in a case in which a change of the acquired focal length is detected and the autofocus is being executed, when a peak value of an evaluation value of the autofocus has been detected, interrupt the autofocus and perform the zoom tracking control based on a position of the focus lens at which the evaluation value is the peak value, in a case in which a change of the acquired focal length is detected, vary a criterion in the zoom tracking control depending on whether or not autofocus is being executed, and in a case in which a change of the acquired focal length by an acquisition unit is detected and the autofocus is not being executed, perform the zoom tracking control based on a current position of the focus lens.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 11, 2022